Title: To George Washington from Steuben, 25 April 1778
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, baron von
To: Washington, George



[Valley Forge, 25 April 1778]

With regard to the first question—We are to examine whether the Enemy may expect formidable Succours—if that be the case we ought to reinforce the army with the greatest dispatch, and strike a daring blow before those Succours arrive—The enemys force is estimated at 10000 men—if ours is under 20000 rank and file, the enterprise would be hazardous, and by exposing ourselves to a general action of uncertain success, especially at the opening of a Campaign, the consequences to the Country might be very dreadful.
The second proposition, is to transfer if possible the Theatre of War

to the northward by an enterprise against N. York—where the enemy may have between 4 and 5000 men—To make a diversion in that quarter—without taking into consideration the carrying New York by a coup de main—the northern army should be proportionably reinforced—ten thousand men I mean rank and file, will not be too many for this enterprise—but this reinforcement should not be made at the expence of the Southern army—for at the same time that this Army maintains its position at Valley forge, in order to keep the Enemys Army at Philadelphia in respect, cover our Magazines and the whole Country—it ought to be active, and engage offensively, without however exposing itself to a general action, unless on the most urgent necessity.
The third proposition is to keep ourselves in secure positions, and to regulate our operations by those of the Enemy—this conduct is in appearance the safest, but in reality the most dangerous—A Campaign altogether on the defensive is subject to two considerable inconveniences—the first is that the attacking Army is always in better spirits, than that which acts on the defensive—especially in the case of new Troops—the second not less important is that the attacking General makes his dispositions at leisure, whereas the defending General is obliged always to make his instantly, and is frequently exposed to be deceived by a feint of the Enemy or false intelligence.
In the present Situation of American Affairs, I could never determine myself to vote for general actions, upon which the fate of the nation might depend—my advice is always to act with caution, but to strike vigorously whenever a favorable opportunity offers.
To take Philadelphia by a coup de main, would be to attack the enemy in his Intrenchments—this I must confess appears to me a perilous enterprise—the attack must be supported by the whole Army—the attack might fail—and we might be under the necessity of engaging in a general Action—the ill success of which might have fatal consequences.
A Siege or Blockade, in the first place requires a number far superior to that of the enemy—and in order to pronounce upon it, I must previously reconnoitre the ground and the Enemys fortifications.
To keep the enemy in respect within his intrenchments, or oblige him to abandon the city, without risking a general action, is then what I would wish to effect. the means of attaining this end—would be to keep our Army at the distance of a days march from Philadelphia—in a Camp fortified by nature and art—such is our new position, the advantages of which are—
1st  The Position is strong by nature—its flanks are well supported—its front is strengthened by works—its extent is proportioned to the Force of our Army—and may be covered with Troops and Artillery so as to make a vigorous defence.

2dly  The Situation is advantageous relatively to the distance from Philadelphia, a days march will carry us there—The Enemy exposes himself to a check, if he penetrates the Country with a too feeble party, and leaves the main body in his intrenchments. and he equally exposes himself to a check if he marches into the country in force, and leaves his Intrenchments weakly guarded.
3dly  The Enemy cannot conceal his march—if he enters Jersey, he risks the loss of Philadelphia—if he directs his course towards Wilmington or Lancaster he runs the same hazard—if he pushes forward and menaces our Magazines—we have it in our power to oppose the enterprise, by crossing the Schuylkil—Will he attack us in our Camp, we shall receive him in an advantageous post—will he turn us, he will hazard being turned himself and having his Retreat intercepted.
4thly  Our Situation is advantageous relatively to our Magazines—for the reasons just mentioned.
5thly  It is advantageous, for collecting our reinforcements, and every necessary.
Therefore it is by no means advisable, to abandon this Position, especially before our Strength permits our attempting greater enterprises—or before the Enemy takes any Step which might induce such a Resolution on our part. but the question is now—how we are to close in upon the enemy, and keep them within the limits of their intrenchments and behind the Schuylkil.
The too inconsiderable number of our light troops, will not admit of our practicing what is called little War—which would be our game—We should harrass every detachment that appears out of their intrenchments—take off their escorts—interrupt their Patroles—surprise their advanced posts—disquiet them day and night, even in their works—the method of supplying the deficiency of light Troops, is to make considerable Detachments from the Line—they ought never to be less than two thousand foot and a proportionate number of horse—commanded by a General Officer—this Corps regarded as a flying Corps ought never to be in a permanent post, on the contrary it ought to change its position as often as possible—sometimes on a mountain, sometimes in a wood, but never in houses—and always under arms at night—this Detachment ought to be relieved every eight days—it ought to have 4. Field pieces and an Artillery Officer—the General who commands will take precautions to avoid surprise—and still more to avoid an ambuscade—he should attack the enemy wherever he meets them in equal numbers, and in case of his falling in with too great a Force, he is to fall back on the Army with which he should always keep up a communication—Each Soldier to carry three days provisions and Rum with him—A Commissary to attend the Detachment

who is to take care that provisions for five days more be collected if possible on the Farms between us and the enemy—every eight days the Detachment to be relieved by an equal or even greater number if circumstances should require—if such a Detachment should unfortunately experience a considerable check—let it be withdrawn, and replaced by another, without suffering the plan of our operations to be affected by such an accident.
While we should keep the enemy in play by these means—the Northern Army, sufficiently reinforced and provided would make more serious advances with a superior force towards New York—which would probably oblige the enemy to reinforce their Garrison there, and to weaken themselves at Philadelphia, in which case we should have it in our power to strike a daring blow in that quarter.
And it is thus that the Theatre of the War might be transfered to the North—but to direct our principal force towards New York—exposes us to the loss of Pennsilvania, & all our Magazines, even the Residence of the Congress would be laid open to the Ravages of the Enemy—the disaffected would declare themselves, and we should leave the enemy—at liberty to penetrate into the country, and pillage, and what is more to be dreaded, to excite dangerous seditions—they would soon be masters of this State—and interrupt the communication between the Northern and Southern States.
I add that the sooner we are in condition to make attempts upon the enemy—the better—it will give spirits to our Soldiers—reassure the inhabitants—restrain the disaffected—and intimidate the Enemy.
There are occasions in which a Nation is obliged to put her all at Stake, but I cannot think this to be our case, unless we have certain intelligence that the enemy will be considerably reinforced at the opening of the Campaign.

Steuben

